Case 6:19-cv-00654-PGB-LRH Document 15 Filed 06/11/19 Page 1 of 10 PageID 86




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                           )
       MARK GORDON,                        )
                                           )
                     Plaintiff,            )
                                           )
       vs.                                 )             CASE NO. 6:19-cv-654-Orl-40LRH
                                           )
       DELTRAN OPERATIONS USA, )
       INC., a Florida profit corporation, )
                                           )
                     Defendant.            )
                                           )

                     JOINT MOTION FOR APPROVAL OF SETTLEMENT
                      AND DISMISSAL OF THE CASE WITH PREJUDICE
                        AND SUPPORTING MEMORANDUM OF LAW

                    Plaintiff, MARK GORDON (“Plaintiff” or “Gordon”), and Defendant,

   DELTRAN OPERATIONS USA, INC., (“Defendant” or “Deltran”) (Plaintiff and Defendant

   are collectively the “Parties”), by and through their respective undersigned counsel jointly

   request that this Court approve the Parties’ settlement and dismiss the above captioned matter

   with prejudice, and in support thereof state as follows:

                    1.      On or about March 20, 2019, Plaintiff filed an Amended Complaint1

   against Defendant, seeking the payment of unpaid overtime wages and other damages under

   the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). (Doc. 1). Specifically,

   Plaintiff alleges Defendant misclassified Plaintiff as exempt from recovering overtime

   payment for hours worked over forty (40) per work week. Defendant disputes Plaintiff's claims.


   1
    Plaintiff filed the original Complaint on or about March 11, 2019. (Doc. 1). Plaintiff filed the Amended
   Complaint only to correctly identify the appropriate Defendant. See id.
Case 6:19-cv-00654-PGB-LRH Document 15 Filed 06/11/19 Page 2 of 10 PageID 87




                   2.     As the Parties previously notified the Court based on the filing of the

   Notice of Settlement (Doc. 14), the Parties have successfully come to an agreement to resolve

   their disputes as to Plaintiff’s FLSA claim. The Parties now seek approval from the Court of

   the settlement agreement for Plaintiff’s unpaid overtime wages claim, and dismissal of

   Plaintiff’s claim with prejudice. The unpaid overtime wages settlement agreement is attached

   as Exhibit A.

                   3.     The settlement agreement provides Defendant will pay Plaintiff as

   follows:

                                $1,750.00, made payable to Mark Gordon as and for back pay;

                                $1,750.00, made payable to Mark Gordon as and for liquidated
                                 damages allegedly due to him; and

                                $3,000.00, made payable to Richard Celler Legal, P.A., as
                                 attorneys’ fees and costs.

                   4.     As described more fully below, the Parties agree this is a fair and

   reasonable settlement of a bona fide dispute.

                   5.     The Parties respectfully suggest good cause has been shown as they seek

   approval of this settlement and dismissal of this case with prejudice.

                                   MEMORANDUM OF LAW

          A.       Standard of Review.

                   This action arises under the FLSA. In Lynn’s Foods Stores, Inc. v. U.S. Dep’t

   of Labor, the Court held, “[t]here are only two ways in which back wage claims arising under

   the FLSA can be settled or compromised by employees.” 679 F.2d 1352 (11th Cir. 1982).

   “First, under section 216(c), the Secretary of Labor is authorized to supervise payment to



                                                   2
Case 6:19-cv-00654-PGB-LRH Document 15 Filed 06/11/19 Page 3 of 10 PageID 88




   employees of unpaid wages owed to them.” Id. at 1353. Alternatively, under section 216(b),

   when an employee brings “a private action for back wages . . . and present[s] to the district

   court a proposed settlement, the district court may enter a stipulated judgment after scrutinizing

   the settlement for fairness.” Id. at 1352.

                  Before approving an FLSA settlement, the Court must scrutinize it to determine

   if it is “a fair and reasonable resolution of a bona fide dispute.” Id. at 1355. If the settlement

   reflects a reasonable compromise over issues that are actually in dispute, the Court may

   approve the settlement “in order to promote the policy of encouraging settlement of litigation.”

   Id. at 1354. In determining whether the settlement is fair and reasonable, the Court should

   consider the following factors:

                  (1)     the existence of fraud or collusion behind the settlement:
                  (2)     the complexity, expense, and likely duration of the litigation;
                  (3)     the stage of the proceedings and the amount of discovery completed;
                  (4)     the probability of plaintiff’s success on the merits:
                  (5)     the range of possible recovery; and
                  (6)     the opinions of counsel.

   Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994). In

   considering these factors, the Court should be mindful of the strong presumption in favor of

   finding a settlement fair. Hamilton v. Frito-Lay, Inc., 2007 U.S. Dist. LEXIS 10287 at *4

   (M.D. Fla. Jan. 8, 2007) (citing Cotton v. Hinton. 559 F.2d 1326, 1331 (5th Cir. 1977)).

          B.      There Is a Bona Fide Dispute as to Plaintiff’s FLSA Claims and the
                  Relevant Criteria Support Final Approval of the Settlement.

                  In Dees v. Hydradry, Inc., the Court first analyzed “internal factors” to

   determine if a compromise of an overtime claim was fair to the employee and required the

   parties seeking approval of the compromise to describe the nature of the dispute including the



                                                   3
Case 6:19-cv-00654-PGB-LRH Document 15 Filed 06/11/19 Page 4 of 10 PageID 89




   employer’s reasons for disputing the employee’s right to compensation and the employee’s

   reasons for believing the disputed wages were due. 706 F. Supp. 2d 1227, 1241 (M.D. Fla.

   2010).

                                       Nature of the Dispute

                  Plaintiff worked as a Quality Control Manager for Defendant. Plaintiff alleges

   that the nature, structure and duties of the Quality Control Manager job rendered Plaintiff a

   non-exempt employee under the FLSA. Plaintiff, therefore, claims that Defendant failed to pay

   Plaintiff overtime compensation for all hours worked over forty (40) per work week. Thus,

   Plaintiff seeks damages for back pay.

                  Defendant denies Plaintiff’s allegations that Plaintiff was a non-exempt

   employee and contends that no amounts are due and owing. Specifically, Defendant argues

   Plaintiff was properly classified as exempt under one or more exemptions, including but not

   limited to the administrative exemption. See 29 U.S.C. §213(a)(1); 29 C.F.R. §§541.100 et

   seq.).

                  Plaintiff was paid on a salary basis with no additional pay for hours worked in

   excess of forty (40) in a work week. Plaintiff contends he regularly worked in excess of forty

   (40) hours in a work week; Defendant does not concede Plaintiff worked in excess of forty

   (40) hours in a work week. Plaintiff contends he should have been paid overtime for all work

   in excess of forty (40) hours worked in a work week; Defendant contends no overtime pay is

   due to Plaintiff. The Parties agree that there are no records that show exactly how many

   hours Plaintiff worked in any work week. This lack of documentation results in

   substantial uncertainty and disagreement regarding the number of hours worked by



                                                 4
Case 6:19-cv-00654-PGB-LRH Document 15 Filed 06/11/19 Page 5 of 10 PageID 90




   Plaintiff in each week of his employment during the relevant time period.

                                    Summary of the Settlement

                   After considering the above dispute, the Parties agreed to a settlement of

   Plaintiff’s claims. The Parties have exchanged pay records and made calculations regarding

   back pay assuming Plaintiff was a non-exempt employee under the FLSA.               Under the

   settlement, Plaintiff will receive wages for alleged time spent over and above forty (40) hours

   in a week and an equivalent amount for liquidated damages. In discussions between the parties,

   Plaintiff claimed he worked approximately two and one-half (2.5) hours of overtime per work

   week. Defendant has agreed to pay Plaintiff back pay in accordance with this assumption.

   Thus, the wages paid to Plaintiff equate to working approximately two and one-half (2.5) hours

   of overtime per work week, beginning March 11, 2017 through Plaintiff’s resignation from

   employment. Plaintiff and Defendant agree that the “fluctuating work week” method of

   calculating damages is appropriate pursuant to 29 C.F.R. §778.114. Under the fluctuating

   work week method, the “regular rate” is based on the weekly salary divided by the total number

   of hours worked in that particular work week, and one-half of the regular rate is due for any

   hours worked in excess of forty (40) in a work week.

                   This settlement fully compensates Plaintiff for the time he claims he worked

   over and above forty (40) hours in a work week as a non-exempt employee. Moreover, the

   settlement agreement provides that Defendant will pay a total of $3,000.00 to Plaintiff’s

   counsel as attorneys’ fees and costs which were negotiated and agreed upon separately from

   the amount Plaintiff is receiving. The Parties agree that this is a reasonable resolution of

   Plaintiff’s claims, especially because Defendant has agreed to pay Plaintiff all overtime wages



                                                 5
Case 6:19-cv-00654-PGB-LRH Document 15 Filed 06/11/19 Page 6 of 10 PageID 91




   allegedly due, as calculated by Plaintiff, and because the FLSA settlement agreement does not

   contain a broad general release, a confidentiality provision, or a non-disparagement provision.

   See FLSA Scheduling Order, ¶ 11 (Doc. 8).

                                         The Leverso Factors

                  In evaluating a compromise, the Court should also consider an array of

   “external” or contextual factors pertinent to the statutory purpose of the FLSA. Dees, 706 F.

   Supp. 2d at 1243-44. Compromise may be permissible if, for example, the FLSA issue in a

   case is unresolvedly close on the facts or the law or some extraordinary circumstance

   commends a speedy or certain resolution. Id. at 1244. Here, the Parties agree that there is a

   bona fide dispute as to whether Plaintiff was an exempt or non-exempt employee. The Parties

   also agree that there is a dispute as to how many times and for how long Plaintiff worked over

   (40) hours in a work week.

                  Turning to the specific factors set forth in Leverso, courts have found no fraud

   or collusion where both Parties were represented by counsel and the amount to be paid to the

   plaintiff seemed fair. See Helms v. Central Fla. Reg. Hosp., 2006 U.S. Dist. LEXIS 92994 at

   *11-12 (M.D. Fla. Dec. 21, 2006). Here, each party was independently represented by counsel.

   Plaintiff was represented by Noah Storch and Richard D. Guadagnolo of Richard Celler Legal,

   P.A. and Defendant was represented by Alicia M. Chiu and Amy G. Fudenberg of Jackson

   Lewis P.C. All counsel involved in this case have extensive experience in litigating claims

   under the FLSA, including claims for unpaid overtime wage compensation. Each counsel was

   obligated to, and did, vigorously represent their clients’ rights.




                                                   6
Case 6:19-cv-00654-PGB-LRH Document 15 Filed 06/11/19 Page 7 of 10 PageID 92




                  The complexity, expense, and length of future litigation also support approval

   of this settlement. The Parties continue to disagree over the merits of the claims Plaintiff

   asserted. As explained above, Plaintiff contends Defendant failed to pay him for hours he

   worked over and above forty (40) hours in a work week. Defendant maintains that Plaintiff

   was exempt from the FLSA under the administrative and/or other exemptions and that Plaintiff

   was fully and properly compensated for all hours worked. Moreover, the Parties agree that

   there are no records that show exactly when Plaintiff worked over forty (40) hours per week.

   If the Parties continued to litigate this matter, they would be forced to engage in additional

   discovery, possible motion practice, and ultimately a costly trial to resolve this matter, the

   merits of which are uncertain. This settlement, therefore, is a reasonable means for both Parties

   to minimize future risks and litigation costs.

                  As to the stage of the litigation, there has been sufficient investigation and

   exchange of information to allow counsel and the Parties to make well-reasoned decisions in

   this matter. The Parties have exchanged relevant information pertaining to the factual basis

   for the claims and defenses in the matter. In agreeing upon the proposed settlement, the Parties

   had sufficient information and conducted an adequate investigation to allow them to make an

   educated and informed analysis and conclusion.

                  Plaintiff’s probability of success on the merits is uncertain, further suggesting

   that this settlement is fair and appropriate. As noted, Defendant maintains that Defendant

   properly paid all wages owed to Plaintiff. The range of possible recovery by Plaintiff also is

   open to dispute. Even if Plaintiff succeeds on the merits of his claim, which would require

   substantial additional time and exercise of resources by both Parties, the exact amount of his



                                                    7
Case 6:19-cv-00654-PGB-LRH Document 15 Filed 06/11/19 Page 8 of 10 PageID 93




   recovery is uncertain. It will be difficult for Plaintiff to prove the precise number of overtime

   hours worked. In light of the uncertainty of the amounts, if any, Plaintiff would recover if he

   were to continue litigating his claims, the Court should find that the settlement is fair and

   reasonable.

                  Finally, all Parties were represented by counsel who have experience litigating

   FLSA claims. The Parties weighed the opinions of their counsel in deciding whether to settle.

   For all these reasons, the Court should find that the settlement is a fair and reasonable

   settlement of a bona fide dispute.

          C.      The Attorneys’ Fees to be Paid as Part of the Settlement are Fair and
                  Reasonable.

                  The last element the Court should evaluate in determining fairness of the

   settlement is the reasonableness of the proposed attorneys’ fees. See Helms, 2006 U.S. Dist.

   LEXIS at *6-7; Strong v. BellSouth Telecomms., Inc., 137 F.3d 844, 849-50 (5th Cir. 1998).

   In determining the reasonableness of attorneys’ fees, the lodestar is generally recognized as a

   reasonable fee. See City of Burlington v. Dague, 505 U.S. 557, 562 (1992). The lodestar is

   calculated by multiplying the number of hours reasonably expended by a reasonable hourly

   rate. See Helms, 2006 U.S. Dist. LEXIS at *5. Courts have held, however, that it is

   unnecessary to inquire into the reasonableness of the hourly rate charged by plaintiffs’ counsel

   where both parties stipulate as to the reasonableness of the attorney’s fees. See Helms at 12

   (“The FLSA does not require the court to assess the fairness of the agreed payment of

   attorney’s fees in settling an individual action.). Here, the Parties stipulate that the proposed

   fees to Plaintiff’s counsel are reasonable and were negotiated separately from and without

   regard to the amount being paid to Plaintiff under the terms of the settlement agreement. See


                                                  8
Case 6:19-cv-00654-PGB-LRH Document 15 Filed 06/11/19 Page 9 of 10 PageID 94




   Bonetti v. Embarq Mgmt., Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009) (concluding there

   is no reason to assume the attorneys’ fee influenced reasonableness of settlement when

   attorneys’ fees were negotiated separately and without regard to amounts being paid to plaintiff

   on a compromised FLSA claim). Therefore, the Parties request that this Court find the

   proposed attorneys’ fees reasonable.

          D.      Conclusion

                  As demonstrated above, the settlement terms are fair, reasonable and adequate.

   Thus, the Parties hereby jointly stipulate that the case should be dismissed with prejudice

   pursuant to Federal Rule of Civil Procedure 41(a), upon approval of the settlement by the Court

   as requested above, and for the Court to retain jurisdiction in order to enforce the terms of the

   settlement agreement if needed.

                  WHEREFORE, the Parties respectfully request that the Court (i) GRANT this

   Joint Motion for Approval of the Settlement; (ii) APPROVE the settlement outlined in this

   motion and the attached settlement agreement; and (iii) GRANT such further relief as the Court

   deems appropriate.




                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  9
Case 6:19-cv-00654-PGB-LRH Document 15 Filed 06/11/19 Page 10 of 10 PageID 95




                     DATED this 11th day of June, 2019.

                     Respectfully submitted,

    RICHARD CELLER LEGAL, P.A.                   JACKSON LEWIS P.C.
    10368 W. State Road 84, Suite 103            390 N. Orange Avenue, Suite 1285
    Davie, Florida 33324                         Orlando, Florida 32801
    Telephone: (866) 344-9243                    Telephone: (407) 246-8440
    Facsimile: (954) 337-2771                    Facsimile: (407) 246-8441


    By:      /s/ Noah E. Storch             By:           /s/ Alicia M. Chiu
             Noah E. Storch                               Alicia M. Chiu
             Florida Bar No. 0085476                      Florida Bar No. 0058366
             noah@floridaovertimelawyer.com               alicia.chiu@jacksonlewis.com

             Richard D. Guadagnolo                        Amy G. Fudenberg
             Florida Bar No. 109104                       Florida Bar No. 1011312
             rich@floridaovertimelawyer.com               amy.fudenberg@jacksonlewis.com

    Attorneys for Plaintiff                      Attorneys for Defendant, DELTRAN USA,
                                                 LLC




   4819-3930-7160, v. 1




                                                 10
